Registration No. 033-73244 and 811-08226 As filed with the Securities and Exchange Commission on March 22, 2017 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 ¨ Pre-Effective Amendment No. ¨ Post-Effective Amendment No. 71 x and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 ¨ Amendment No. 72 x Templeton Global Investment Trust (Exact Name of Registrant as Specified in Charter) 300 S.E. 2nd Street, Fort Lauderdale, Florida 33301-1923 (Address of Principal Executive Offices) (Zip Code) (954) 527-7500 (Registrant's Telephone Number, Including Area Code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and Address of Agent for Service of Process) It is proposed that this filing will become effective (check appropriate box): [ ] immediately upon filing pursuant to paragraph (b) of Rule 485 [X] on April 22, 2017 pursuant to paragraph (b) of Rule 485 [ ] 60 days after filing pursuant to paragraph (a)(1) of Rule 485 [ ] on (date) pursuant to paragraph (a)(1) of Rule 485 [ ] 75 days after filing pursuant to paragraph (a)(2) of Rule 485 [ ] on (date) pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: [X] this post-effective amendment designates a new effective date for a previously filed post-effective amendment This Amendment to the registration statement of the Registrant on Form N-1A (the “Amendment”) relates only to the prospectus and statement of additional information of Templeton Emerging Markets Small Cap Fund of the Registrant and does not otherwise delete, amend, or supersede any other information relating to any other series of the Registrant. PART A AND PART B Post-Effective Amendment No. 67 to the Registrant’s Registration Statement on Form N-1A (PEA 67), relating only to the Templeton Emerging Markets Small Cap Fund series of the Registrant (the “Fund”), was filed on December 22, 2016 (Accession #00001609006-16-000577) pursuant to Rule 485(a)(2). Pursuant to Rule 485(b)(1)(iii) of the Securities Act of 1933 (“1933 Act”), Post-Effective Amendment No. 68 to the Registrant’s Registration Statement on Form N-1A, relating only to the Fund, was filed on February 22, 2017 (Accession #0000916488-17-000012) for the sole purpose of designating March 23, 2017 as the new effective date for PEA 67. Pursuant to Rule 485(b)(1)(iii) of the 1933 Act, this Post-Effective Amendment No. 71 to the Registrant’s Registration Statement on Form N-1A, relating only to the Fund, is being filed for the sole purpose of designating April 22, 2017 as the new date upon which PEA 67 shall become effective. Accordingly, the prospectus and Statement of Additional Information (SAI) of the Fund, as filed in Post-Effective Amendment 65 as filed on July 28, 2016 (Accession No. 0001379491-16-005170) and the supplements to the prospectus and SAI filed in PEA 67, are incorporated herein by reference in their entirety into this filing. Templeton Global Investment Trust File Nos. 033-73244 and 811-08226 PART C OTHER INFORMATION Item 28. Exhibits The following exhibits are incorporated by reference to the previously filed documents indicated below, except as noted: (a) Agreement and Declaration of Trust (i) Second Amended and Restated Agreement and Declaration of Trust dated October 18, 2006 8 (ii) Certificate of Amendment of Agreement and Declaration of Trust dated October 21, 2008 10 (b) By-Laws (i) Third Amended and Restated By-Laws dated October 18, 2006 8 (c) Instruments Defining Rights of Security Holders (i) Amended and Restated Agreement and Declaration of Trust (a) Article III, Shares (b) Article V, Shareholders’ Voting Powers and Meetings (c) Article VI, Net Asset Value, Distributions, Redemptions and Transfers (d) Articles VIII, Certain Transactions – Section 4 (e) Articles X, Miscellaneous – Section 4 (ii) Amended and Restated Agreement By-Laws (a) Article II, Meetings of Shareholders (b) Article VI, Records and Reports – Section 1, 2 and 3 (c) Article VII, General Matters: - Sections 3, 4, 6, 7 (d) Articles VIII, Amendment – Section 1 (iii) Part B: Statement of Additional Information – Item 22 (d) Investment Advisory Contracts (i) Amended and Restated Investment Management Agreement between the Registrant and Templeton Global Advisors Limited on behalf of Templeton Global Balanced Fund dated May 1, 2013 16 (ii) Sub-Advisory Agreement between Templeton Global Advisors Limited and Franklin Advisers, Inc. on behalf of Templeton Global Balanced Fund dated March 1, 2005, as amended May 1, 2013 16 (iii) Amended and Restated Investment Management Agreement between the Registrant and Templeton Asset Management Ltd. on behalf of Templeton Emerging Markets Small Cap Fund dated May 1, 2013 16 (iv) Amended and Restated Investment Management Agreement between the Registrant and Templeton Asset Management Ltd. on behalf of Templeton Frontier Markets Fund dated May 1, 2013 16 (v) Amended and Restated Investment Management Agreement between the Registrant and Templeton Asset Management Ltd. on behalf of Templeton Emerging Markets Balanced Fund dated May 1, 2013 16 (vi) Sub-Advisory Agreement between Templeton Asset Management Ltd. and Franklin Advisers, Inc. on behalf of Templeton Emerging Markets Balanced Fund dated May 17, 2011, as amended May 1, 2013 16 (vii) Investment Management Agreement between the Registrant and Templeton Investment Counsel, LLC on behalf of Templeton Foreign Smaller Companies Fund dated March 21, 2016 21 (viii) Sub-Advisory Agreement between Templeton Investment Counsel, LLC and Franklin Templeton Investments Corp. on behalf of Templeton Foreign Smaller Companies Fund dated March 21, 2016 21 (ix) Investment Management Agreement between the Registrant and Templeton Global Advisors Limited on behalf of Templeton Dynamic Equity Fund, dated May 2, 2016 21 (e) Underwriting Contracts (i) Forms of Selling Agreements between Franklin Templeton Distributors, Inc. and Securities Dealers dated May 1, 2010 12 (ii) Distribution Agreement between the Registrant and Franklin Templeton Distributors, Inc. on behalf of each series dated May 2, 2016 23 (f) Bonus or Profit Sharing Contracts Not Applicable (g) Custodian Agreements (i) Amended and Restated Custody Agreement dated May 7, 1995 3 (ii) Amendment dated March 2, 1998 to the Custody Agreement 4 (iii) Amendment No. 2 dated July 23, 1998 to the Custody Agreement 4 (iv) Amendment No. 3 dated May 1, 2001 to the Custody Agreement 5 (v) Amendment to the Global Custody Agreement – JPMorgan Chase dated July 16, 2008 10 (vi) Master Custody Agreement dated February 16, 1996 between Registrant on behalf of Templeton Global Balanced Fund and The Bank of New York Mellon 10 (vii) Amendment dated May 7, 1997 to Master Custody Agreement dated February 16, 1996 between Registrant on behalf of Templeton Global Balanced Fund and The Bank of New York Mellon 10 (viii) Amendment dated February 27, 1998 to Master Custody Agreement dated February 16, 1996 between Registrant on behalf of Templeton Global Balanced Fund and The Bank of New York Mellon 10 (ix) Amendment dated May 16, 2001 to Master Custody Agreement dated February 16, 1996 between Registrant on behalf of Templeton Global Balanced Fund and The Bank of New York Mellon 10 (x) Amendment dated January 27, 2017 to Exhibit A of the Master Custody Agreement dated February 16, 1996 between Registrant on behalf of Templeton Global Balanced Fund and Templeton Dynamic Equity Fund and The Bank of New York Mellon 23 (xi) Amendment dated January 27, 2017 to Schedule 1 of the Amendment dated May 16, 2001 to the Master Custody Agreement between Registrant on behalf of Templeton Global Balanced Fund and The Bank of New York Mellon dated February 16, 1996 23 (xii) Amended and Restated Foreign Custody Management Agreement between the Registrant on behalf of Templeton Global Balanced Fund and The Bank of New York Mellon made as of May 16, 2001 10 (xiii) Amendment dated January 27, 2017 to Schedule 1 of the Foreign Custody Management Agreement between the Registrant on behalf of Templeton Global Balanced Fund and The Bank of New York Mellon made as of May 16, 2001 23 (xiv) Amendment dated November 19, 2014 to Schedule 2 of the Foreign Custody Management Agreement 18 (xv) Terminal Link Agreement dated February 16, 1996 between Registrant on behalf of Templeton Global Balanced Fund and The Bank of New York Mellon 10 (xvi) Amendment dated January 27, 2017 to Exhibit A of the Terminal Link Agreement between Registrant on behalf of Templeton Global Balanced Fund and Dynamic Equity Fund and the Bank of New York Mellon dated February 16, 1996 23 (h) Other Material Contracts (i) Amended and Restated Transfer Agent and Shareholder Services Agreement dated June 1, 2014 18 (ii) Shareholder Sub-Accounting Services Agreement 2 (iii) Sub-Transfer Agency Agreement dated June 22, 1994 6 (iv) Amendment to Sub-Transfer Agency Agreement dated January 1, 1999 6 (v) Assignment to Sub-Transfer Agency Agreement dated June 13, 2003 6 (vi) Subcontract for Fund Administrative Services between Templeton Global Advisor Limited and Franklin Templeton Services, LLC and the Registrant on behalf of Templeton Global Balanced Fund dated May 1, 2013, as amended May 1, 2014 17 (vii) Subcontract for Fund Administrative Services between Templeton Asset Management Ltd. and Franklin Templeton Services, LLC on behalf of Templeton Emerging Markets Balanced Fund, Templeton Emerging Markets Small Cap Fund and Templeton Frontier Markets Fund dated May 1, 2013, as amended May 1, 2014 17 (viii) Subcontract for Fund Administrative Services between Templeton Investment Counsel, LLC and Franklin Templeton Services, LLC on behalf of Templeton Foreign Smaller Companies Fund dated March 21, 2016 21 (ix) Subcontract for Fund Administrative Services between Templeton Global Advisor Limited and Franklin Templeton Services, LLC on behalf of Templeton Dynamic Equity Fund, dated May 2, 2016 21 (i) Legal Opinion (i) Opinion and Consent of Counsel dated July 8, 2005 7 (ii) Legal opinion and consent of counsel dated July 31, 2008, Securities Act of 1933, with respect to Templeton Frontier Markets Fund 9 (iii) Legal opinion and consent of counsel with respect to Templeton Foreign Smaller Companies Fund dated March 18, 2016 21 (iv) Legal opinion and consent of counsel with respect to Templeton Dynamic Equity Fund, dated April 29, 2016 21 (j) Other Opinion (i) Not Applicable (k) Omitted Financial Statements Not Applicable (l) Initial Capital Agreements (i) Investment Letter 1 (m) Rule 12b-1 Plan (i) Amended and Restated Class A Distribution Plan – Templeton Global Balanced Fund dated July 20, 2011 14 (ii) Class A1 Distribution Plan – Templeton Global Balanced Fund dated July 20, 2011 14 (iii) Class C Distribution Plan – Templeton Global Balanced Fund dated March 1, 2011 13 (iv) Amended and Restated Class C1 Distribution Plan – Templeton Global Balanced Fund dated July 1, 2011 13 (v) Amended and Restated Class R Distribution Plan – Templeton Global Balanced Fund dated July 15, 2009 11 (vi) Amended and Restated Class A Distribution Plan - Templeton Emerging Markets Small Cap Fund dated February 24, 2009 10 (vii) Amended and Restated Class C Distribution Plan – Templeton Emerging Markets Small Cap Fund dated July 15, 2009 11 (viii) Amended and Restated Class R Distribution Plan – Templeton Emerging Markets Small Cap Fund dated July 15, 2009 11 (x) Amended and Restated Class A Distribution Plan - Templeton Frontier Markets Fund dated February 24, 2009 10 (xi) Amended and Restated Class C Distribution Plan – Templeton Frontier Markets Fund dated July 15, 2009 11 (xii) Amended and Restated Class R Distribution Plan – Templeton Frontier Markets Fund dated July 15, 2009 11 (xiii) Class A Distribution Plan - Templeton Emerging Markets Balanced Fund dated May 17, 2011 14 (xiv) Class C Distribution Plan - Templeton Emerging Markets Balanced Fund dated May 17, 2011 14 (xv) Class R Distribution Plan - Templeton Emerging Markets Balanced Fund dated May 17, 2011 14 (xvi) Form of Class A Distribution Plan - Templeton Foreign Smaller Companies Fund 19 (xvii) Form of Class C Distribution Plan – Templeton Foreign Smaller Companies Fund 19 (xviii) Class A Distribution Plan - Templeton Dynamic Equity Fund, dated May 2, 2016 21 (xix) Class C Distribution Plan - Templeton Dynamic Equity Fund, dated May 2, 2016 21 (xx) Class R Distribution Plan - Templeton Dynamic Equity Fund, dated May 2, 2016 21 (xxi) Class T Distribution Plan – Templeton Emerging Markets Small Cap Fund to be filed by amendment (n) Rule 18f-3 Plan (i) Multi-Class Plan - Templeton Emerging Markets Small Cap Fund dated July 19, 2006 8 (ii) Amended and Restated Multi-Class Plan - Templeton Frontier Markets Fund dated December 6, 2012 effective May 1, 2013 15 (iii) Amended and Restated Multi-Class Plan – Templeton Global Balanced Fund dated December 6, 2012, effective May 1, 2013 15 (iv) Multi-Class Plan Templeton Emerging Markets Balanced Fund dated May 17, 2011 14 (v) Multi-Class Plan on behalf Templeton Foreign Smaller Companies Fund dated July 15, 2015 22 (vi) Multi-Class Plan on behalf of Templeton Dynamic Equity Fund, dated October 20, 2015 21 (Viii) Amended and Restated Multi-Class Plan on behalf of Templeton Emerging Markets Small Cap Fund to be filed by amendment (p) Code of Ethics (i) Code of Ethics dated May 1, 2013 17 (q) Power of Attorney (i) Powers of Attorney dated December 1, 2016 1. Previously filed with Post-Effective Amendment No. 5 to the Registration Statement on May 1, 1995. 2. Previously filed with Post-Effective Amendment No. 7 to the Registration Statement on July 7, 1995. 3. Previously filed with Post-Effective Amendment No. 9 to the Registration Statement on July 22, 1996. 4. Previously filed with Post-Effective Amendment No. 13 to the Registration Statement on May 27, 1999. 5 Previously filed with Post-Effective Amendment No. 18 to the Registration Statement on July 29, 2002. 6. Previously filed with Post-Effective Amendment No. 21 to the Registration Statement on July 28, 2004. 7. Previously filed with Post-Effective Amendment No. 23 to the Registration Statement on July 28, 2005. 8. Previously filed with Post-Effective Amendment No. 27 to the Registration Statement on July 27, 2007. 9. Previously filed with Post-Effective Amendment No. 29 to the Registration Statement on August 1, 2008. 10. Previously filed with Post-Effective Amendment No. 30 to the Registration Statement on July 29, 2009. 11. Previously filed with Post-Effective Amendment No. 31 to the Registration Statement on May 28, 2010. 12. Previously filed with Post-Effective Amendment No. 32 to the Registration Statement on August 2, 2010. 13. Previously filed with Post-Effective Amendment No. 39 to the Registration Statement on July 28, 2011. 14. Previously filed with Post-Effective Amendment No. 41 to the Registration Statement on July 26, 2012. 15. Previously filed with Post-Effective Amendment No. 43 to the Registration Statement on April 30, 2013. 16. Previously filed with Post-Effective Amendment No. 45 to the Registration Statement on July 26, 2013. 17. Previously filed with Post-Effective Amendment No. 47 to the Registration Statement on July 28, 2014. 18. Previously filed with Post-Effective Amendment No. 49 to the Registration Statement on June 1, 2015. 19. Previously filed with Post-Effective Amendment No. 52 to the Registration Statement on August 27, 2015. 20. Previously filed with Post-Effective Amendment No. 55 to the Registration Statement on December 22, 2015. 21. Previously filed with Post-Effective Amendment No. 60 to the Registration Statement on March 21, 2016 22. Previously filed with Post-Effective Amendment No. 65 to the Registration Statement on July 28, 2016 23. Previously filed with Post-Effective Amendment No. 69 to the Registration Statement on February 27, 2017 Item 29. Persons Controlled by or Under Common Control with Registrant None Item 30. Indemnification The Amended and Restated Agreement and Declaration of Trust (the "Declaration") provides that any person who is or was a Trustee, officer, employee or other agent, including the underwriter, of such Trust shall be liable to the Trust and its shareholders only for (1) any act or omission that constitutes a bad faith violation of the implied contractual covenant of good faith and fair dealing, or (2) the person's own willful misfeasance, bad faith, gross negligence or reckless disregard of the duties involved in the conduct of such person (such conduct referred to herein as Disqualifying Conduct) and for nothing else. Except in these instances and to the fullest extent that limitations of liability of agents are permitted by the Delaware Statutory Trust Act (the "Delaware Act"), these Agents (as defined in the Declaration) shall not be responsible or liable for any act or omission of any other Agent of the Trust or any investment adviser or principal underwriter. Moreover, except and to the extent provided in these instances, none of these Agents, when acting in their respective capacity as such, shall be personally liable to any other person, other than such Trust or its shareholders, for any act, omission or obligation of the Trust or any trustee thereof. The Trust shall indemnify, out of its property, to the fullest extent permitted under applicable law, any of the persons who was or is a party, or is threatened to be made a party to any Proceeding (as defined in the Declaration) because the person is or was an Agent of such Trust. These persons shall be indemnified against any Expenses (as defined in the Declaration), judgments, fines, settlements and other amounts actually and reasonably incurred in connection with the Proceeding if the person acted in good faith or, in the case of a criminal proceeding, had no reasonable cause to believe that the conduct was unlawful. The termination of any Proceeding by judgment, order, settlement, conviction or plea of nolo contendere or its equivalent shall not in itself create a presumption that the person did not act in good faith or that the person had reasonable cause to believe that the person's conduct was unlawful.
